Exhibit 10.39

 

THE ST. PAUL TRAVELERS COMPANIES, INC.
SEVERANCE PLAN

(effective April 1, 2004)

 


I.              PURPOSE AND APPLICATION

 


I.1           PURPOSE:  THE PURPOSE OF THE PLAN IS TO PROVIDE SEVERANCE PAYMENTS
TO CERTAIN EMPLOYEES OF THE COMPANY AND OF THOSE AFFILIATES THAT HAVE ADOPTED
THIS PLAN IN THE EVENT SUCH EMPLOYEES’ EMPLOYMENT IS TERMINATED IN SPECIFIED
CIRCUMSTANCES.


 


I.2           APPLICATION:  THE PLAN AS SET FORTH HEREIN APPLIES TO EMPLOYEES
WHO ARE TERMINATED ON OR AFTER APRIL 1, 2004. ELIGIBILITY, ENTITLEMENT TO
PAYMENT OF BENEFITS AND THE AMOUNT OF BENEFITS, IF ANY, OF ANY PERSON WHO
RECEIVED WRITTEN NOTICE OF TERMINATION PRIOR TO APRIL 1, 2004 SHALL BE
DETERMINED UNDER THE TERMS OF THE ST. PAUL COMPANIES, INC. SEVERANCE PLAN OR THE
TRAVELERS SEPARATION PAY PLAN IN EFFECT AS OF THE DATE SUCH PERSON RECEIVED
WRITTEN NOTICE OF TERMINATION. THIS PLAN DOCUMENT SUPERSEDES AND REPLACES ANY
SEVERANCE PLAN, PROGRAM OR POLICY (OTHER THAN THE ST. PAUL COMPANIES, INC.
SPECIAL SEVERANCE POLICY) MAINTAINED BY AN EMPLOYER PRIOR TO APRIL 1, 2004.


 


II.            DEFINITIONS


 

The following words and phrases, when used herein, unless their context clearly
indicates otherwise, shall have the following respective meanings.

 


II.1          “ADMINISTRATOR” MEANS THE COMPANY, ACTING THROUGH THE PERSON,
PERSONS OR COMMITTEE DELEGATED ADMINISTRATIVE AUTHORITY PURSUANT TO ARTICLE V.


 


II.2          “AFFILIATE” MEANS AN ENTITY ON WHOSE BOARD OF DIRECTORS OR OTHER
GOVERNING BODY THE COMPANY (DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE
SUBSIDIARIES) HAS REPRESENTATION BY VIRTUE OF ITS OWNERSHIP OF CAPITAL STOCK OR
OTHER INTEREST. HOWEVER, UNDER NO CIRCUMSTANCES DOES THE TERM INCLUDE ANY
VENTURE CAPITAL COMPANY IN WHICH THE COMPANY OR AN AFFILIATE MAY, FROM TIME TO
TIME, HAVE INVESTED.


 


II.3          “COMPANY” MEANS THE ST. PAUL TRAVELERS COMPANIES, INC. OR ANY
SUCCESSOR CORPORATION BY MERGER, CONSOLIDATION OR PURCHASE OR OTHERWISE WHICH
ELECTS TO ADOPT THE PLAN.


 


II.4          “CONDUCT HARMFUL OR PREJUDICIAL TO THE COMPANY” MEANS ANY ACT OR
OMISSION WHETHER OR NOT OCCURRING DURING THE COURSE OF EMPLOYMENT, THAT THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, DETERMINES TO BE DETRIMENTAL TO THE
INTERESTS OF THE COMPANY OR AN AFFILIATE, INCLUDING, BUT NOT LIMITED TO,
VIOLATION OF ANY EMPLOYER POLICY RELATING TO ILLEGAL DRUGS, DISCRIMINATION,
SEXUAL OR OTHER DISCRIMINATORY HARASSMENT, ALCOHOL, MISCONDUCT, GAMBLING,
FIREARMS OR POSSESSION OF WEAPONS, THEFT, DESTRUCTION OR MISUSE OF COMPANY
PROPERTY, CONFLICTS OF INTEREST, USE OF INSIDER INFORMATION, USE OR DISCLOSURE
OF CONFIDENTIAL INFORMATION, BRIBES AND HARMING OR THREATENING TO CAUSE HARM TO
COWORKERS OR BUSINESS ASSOCIATES.


 


II.5          “EMPLOYEE” MEANS A COMMON LAW EMPLOYEE WHO, AS OF THE DATE OF
TERMINATION OF EMPLOYMENT, IS EMPLOYED BY AN EMPLOYER AS A NON-TEMPORARY,
REGULAR STATUS FULL-TIME EMPLOYEE OR REGULAR STATUS PART-TIME EMPLOYEE UNDER
CLASSIFICATIONS ESTABLISHED AND UNIFORMLY APPLIED BY THE EMPLOYER, PROVIDED THAT
THE EMPLOYEE IS EMPLOYED BY AN EMPLOYER OR AN AFFILIATE ON OR AFTER APRIL 1,
2004. THE TERM EMPLOYEE SHALL NOT INCLUDE ANY INDIVIDUAL WHO PERFORMS SERVICES
FOR THE COMPANY OR AN AFFILIATE (I) THROUGH, AND IS PAID BY, A THIRD PARTY
(INCLUDING BUT NOT LIMITED TO AN EMPLOYEE LEASING OR STAFFING AGENCY), OR (II)
PURSUANT TO A CONTRACT OR AGREEMENT (WHETHER WRITTEN OR VERBAL) WHICH PROVIDES
THAT SUCH INDIVIDUAL IS AN INDEPENDENT CONTRACTOR OR CONSULTANT, EVEN IF SUCH
INDIVIDUAL IS SUBSEQUENTLY DETERMINED TO BE A COMMON LAW EMPLOYEE OF AN
EMPLOYER.

 

--------------------------------------------------------------------------------


 


II.6          “EMPLOYER” MEANS THE COMPANY AND EACH AFFILIATE THAT, WITH THE
APPROVAL OF THE SENIOR VICE PRESIDENT, HUMAN RESOURCES OF THE COMPANY, HAS
ADOPTED THE PLAN. IN THE EVENT AN EMPLOYER CEASES TO BE AN AFFILIATE FOR ANY
REASON (INCLUDING, BUT NOT LIMITED TO, THE SALE OR DISPOSITION OF THE STOCK OF
THE EMPLOYER BY THE COMPANY OR AN AFFILIATE), THE EMPLOYER SHALL IMMEDIATELY
CEASE TO BE AN EMPLOYER.


 


II.7          “SPECIFIED EMPLOYEE” MEANS AN EMPLOYEE WHO IS A KEY EMPLOYEE, AS
THAT TERM IS DEFINED IN INTERNAL REVENUE CODE (“CODE”) SECTION 416(I), WITHOUT
REGARD TO CODE SECTION 416(I)(5). AN EMPLOYEE IS A SPECIFIED EMPLOYEE FOR THE
TWELVE (12)-MONTH PERIOD BEGINNING APRIL 1 AND ENDING THE FOLLOWING MARCH 31 IF
HE/SHE WAS A KEY EMPLOYEE ANY TIME DURING THE TWELVE (12)-MONTH PERIOD ENDING ON
THE DECEMBER 31 PRECEDING SUCH APRIL 1.


 


II.8          “OFFER OF CONTINUED EMPLOYMENT” MEANS A JOB OFFER TO AN EMPLOYEE
BY THE COMPANY OR AN AFFILIATE PRIOR TO THE EMPLOYEE’S TERMINATION OF EMPLOYMENT
(OR, IN THE CASE OF A SALE OR TRANSFER OF ALL OR ANY PORTION OF THE BUSINESS
OPERATION OF THE COMPANY OR AN AFFILIATE, AN OFFER BY THE PURCHASER OR
TRANSFEREE OR ANY AFFILIATE OF SUCH PURCHASER OR TRANSFEREE, OR, IN THE CASE OF
THE OUTSOURCING OF A JOB FUNCTION TO A THIRD-PARTY SERVICE PROVIDER, AN OFFER BY
THE THIRD-PARTY SERVICE PROVIDER OR AN AFFILIATE OF SUCH PROVIDER) FOR A
POSITION (I) WITH BASE COMPENSATION EQUAL TO OR GREATER THAN THE EMPLOYEE’S
CURRENT BASE COMPENSATION; AND (II) WHICH ALLOWS THE EMPLOYEE TO WORK AT HIS/HER
THEN CURRENT WORK SITE OR WITHIN THIRTY (30) MILES OF HIS/HER CURRENT WORK SITE
(OR, IN THE CASE OF VIRTUAL OFFICE EMPLOYEES, WITHIN THIRTY (30) MILES FROM THE
OFFICE TO WHICH THE EMPLOYEE IS ASSIGNED) OR AT A LOCATION THAT IS CLOSER TO THE
EMPLOYEE’S CURRENT RESIDENCE THAN IS THE EMPLOYEE’S CURRENT WORK SITE. IN THE
CASE OF A SALE OR TRANSFER OF ALL OR ANY PORTION OF THE BUSINESS OPERATION OF
THE COMPANY OR AN AFFILIATE (BY MEANS OF A STOCK OR ASSET DISPOSITION, OR
SIMILAR TRANSACTION), THE SALE OR TRANSFER AGREEMENT MAY EXPLICITLY OR
IMPLICITLY MODIFY THE DEFINITION OF “OFFER OF CONTINUED EMPLOYMENT” FOR PURPOSES
OF THIS PLAN.


 


II.9          “REDUCTION IN FORCE” OR “RIF” MEANS A TERMINATION OF EMPLOYMENT
INITIATED BY AN EMPLOYER SOLELY DUE TO A REDUCTION IN FORCE OR THE ELIMINATION
OF AN EMPLOYEE’S POSITION. AN EMPLOYEE WILL NOT BE TREATED AS HAVING HAD A
TERMINATION OF EMPLOYMENT DUE TO A RIF IF: (I) THE EMPLOYEE’S EMPLOYMENT IS
TERMINATED DUE TO INADEQUATE JOB PERFORMANCE OR FOR CONDUCT HARMFUL OR
PREJUDICIAL TO THE COMPANY, EVEN IF THE EMPLOYER CHOOSES NOT TO REPLACE SUCH
EMPLOYEE OR FILL THE EMPLOYEE’S POSITION OR (II) THE EMPLOYEE DECLINES AN OFFER
OF CONTINUED EMPLOYMENT BY THE COMPANY OR AN AFFILIATE PRIOR TO THE EMPLOYEE’S
TERMINATION OF EMPLOYMENT, WHETHER THAT OFFER OF CONTINUED EMPLOYMENT WAS MADE
BEFORE OR AFTER WRITTEN NOTICE OF TERMINATION WAS PROVIDED TO THE EMPLOYEE. AN
EMPLOYEE WHO IS ON A DISABILITY LEAVE AT THE TIME OF A RIF WILL BE TREATED AS
HAVING HAD A TERMINATION OF EMPLOYMENT DUE TO A RIF IF (A) THE EMPLOYEE RECOVERS
FROM HIS/HER DISABILITY AND PROVIDES THE EMPLOYER WITH WRITTEN NOTICE OF HIS/HER
INTENT TO RETURN TO WORK FOR THE COMPANY OR AN AFFILIATE, ALONG WITH A
PHYSICIAN’S CERTIFICATION THAT THE EMPLOYEE IS ABLE TO RETURN TO WORK, PRIOR TO
HIS/HER TERMINATION OF EMPLOYMENT (BOTH THE NOTICE MUST BE GIVEN, AND THE
EMPLOYEE MUST BE ABLE TO RETURN TO WORK, PRIOR TO TERMINATION OF EMPLOYMENT),
AND (B) THE EMPLOYEE DOES NOT RECEIVE AN OFFER OF CONTINUED EMPLOYMENT BY THE
COMPANY OR AN AFFILIATE WITHIN SIXTY (60) DAYS AFTER THE DATE THE EMPLOYER
RECEIVES WRITTEN NOTICE OF THE EMPLOYEE’S INTENT TO RETURN TO WORK.


 


II.10        “REGULAR STATUS, FULL-TIME EMPLOYEE” MEANS A COMMON-LAW EMPLOYEE
WHO WORKS A REGULAR SCHEDULE OF HOURS WHICH IS AT LEAST THE CUSTOMARY NUMBER OF
HOURS PER WEEK ASSIGNED BY HIS/HER OFFICE.


 


II.11        “REGULAR STATUS, PART-TIME EMPLOYEE” MEANS A COMMON-LAW EMPLOYEE
WHO WORKS A REGULAR SCHEDULE OF HOURS WHICH IS LESS THAN THE CUSTOMARY NUMBER OF
HOURS PER WEEK ASSIGNED BY HIS/HER OFFICE.


 


II.12        “SEVERANCE PAYMENTS” OR “SEVERANCE BENEFITS” MEANS THE BENEFITS
PAYABLE TO AN EMPLOYEE WHO, IN ACCORDANCE WITH ARTICLE III, IS ELIGIBLE FOR SUCH
BENEFITS IN THE AMOUNT AND FORM SET FORTH IN THE APPROPRIATE SEVERANCE PAYMENT
SCHEDULE.


 


II.13        “SEVERANCE PAYMENT SCHEDULE” OR “SCHEDULE” MEANS THE SCHEDULES
ATTACHED HERETO AND INCORPORATED HEREIN, AS AMENDED FROM TIME TO TIME, WHICH SET
FORTH THE AMOUNT, FORM OF, AND ADDITIONAL CONDITIONS FOR ENTITLEMENT TO
SEVERANCE BENEFITS PAYABLE UNDER THIS PLAN.

 

2

--------------------------------------------------------------------------------


 


II.14        “TERMINATION OF EMPLOYMENT” MEANS, FOR PURPOSES OF DETERMINING AN
EMPLOYEE’S ENTITLEMENT TO SEVERANCE PAYMENTS UNDER THIS PLAN, A COMPLETE
SEVERANCE OF AN EMPLOYEE’S EMPLOYMENT RELATIONSHIP WITH THE COMPANY AND ALL
AFFILIATES. ACCORDINGLY, A TRANSFER OF AN EMPLOYEE’S EMPLOYMENT BETWEEN THE
COMPANY AND AN AFFILIATE, OR AMONG AFFILIATES, WILL NOT CONSTITUTE A TERMINATION
OF EMPLOYMENT. IN THE EVENT OF AN AUTHORIZED LEAVE OF ABSENCE (INCLUDING A
DISABILITY LEAVE), A TERMINATION OF EMPLOYMENT WILL BE DEEMED TO HAVE OCCURRED
DURING OR AT THE END OF SUCH LEAVE IN ACCORDANCE WITH THE EMPLOYMENT POLICIES OF
THE EMPLOYER IN EFFECT AND AS AMENDED FROM TIME TO TIME.


 

An Employee who, in conjunction with a sale or transfer of all or any portion of
the business operation of the Company or an Affiliate (by means of a stock or
asset disposition, or similar transaction), transfers employment to the
purchaser or transferee or to any affiliate of such purchaser or transferee, or
is given an Offer of Continued Employment by the purchaser or transferee or any
affiliate of such purchaser or transferee, shall not be treated as having
incurred a Termination of Employment for purposes of this Plan. In addition, an
Employee shall not be treated as having incurred a Termination of Employment
merely because such Employee’s Employer ceases to be an Employer and/or an
Affiliate under this Plan.

 

An Employee who, in connection with the outsourcing of a job function to a
third-party service provider, transfers employment to the third-party service
provider or an affiliate of such provider, or is given an Offer of Continued
Employment by the third-party service provider or an affiliate of such provider,
shall not be treated as having incurred a Termination of Employment for purposes
of this Plan.

 


II.15        “VOLUNTARY TERMINATION” MEANS A TERMINATION OF EMPLOYMENT INITIATED
BY THE EMPLOYEE.


 

An Employee whose employment is involuntarily terminated in conjunction with a
sale or transfer of all or any portion of the business operation of the Company
or an Affiliate or the sale or transfer of substantially all of the assets used
in a trade or business of an Employer or Affiliate, shall be deemed to have
incurred a Voluntary Termination if the Employee declines an Offer of Continued
Employment with the purchaser or transferee or with an affiliate of such
purchaser or transferee.

 

Also, an Employee who has a Termination of Employment for any reason and who
declines an Offer of Continued Employment by the Company or an Affiliate, shall
be deemed to have a Voluntary Termination.

 


II.16        “WAIVER AND RELEASE” MEANS A GENERAL RELEASE AND WAIVER OF CLAIMS,
ORDINARILY IN THE FORM OF A CONFIDENTIAL SEPARATION AGREEMENT, EXECUTED BY AN
EMPLOYEE WITHIN THE TIME LIMITS ESTABLISHED BY THE EMPLOYER IN FORM AND
SUBSTANCE SATISFACTORY TO THE EMPLOYER. SUCH GENERAL RELEASE AND WAIVER OF
CLAIMS SHALL INCLUDE A NON-SOLICITATION CLAUSE, PURSUANT TO WHICH THE EMPLOYEE
AGREES NOT TO SOLICIT CERTAIN PEOPLE OR GROUPS OF PEOPLE TO DISCONTINUE THEIR
BUSINESS AND/OR EMPLOYMENT RELATIONSHIP WITH THE COMPANY FOR A PERIOD OF TIME TO
BE SPECIFIED IN THE WAIVER AND RELEASE.


 


II.17        “WRITTEN NOTICE OF TERMINATION” MEANS A FORMAL, WRITTEN
COMMUNICATION FROM AN EMPLOYER TO THE EMPLOYEE INFORMING THE EMPLOYEE THAT
HIS/HER EMPLOYMENT WILL BE TERMINATED ON A DATE CERTAIN IN THE FUTURE.


 


II.18        “YEAR OF SERVICE” MEANS EACH OF AN EMPLOYEE’S TWELVE (12)-MONTH
PERIODS OF CONTINUOUS EMPLOYMENT WITH THE COMPANY OR AN AFFILIATE, COMMENCING
WITH THE EMPLOYEE’S MOST RECENT DATE OF EMPLOYMENT WITH THE COMPANY OR AN
AFFILIATE (WHILE IT IS AN AFFILIATE) OR WITH TRAVELERS PROPERTY CASUALTY CORP.
OR ANY SUBSIDIARY OF TRAVELERS PROPERTY CASUALTY CORP. AN EMPLOYEE WILL NOT
RECEIVE PRO-RATED CREDIT FOR ANY PARTIAL YEAR WORKED.


 

An Employee’s employment is continuous if it is without an interruption that
lasts 365 days or more. Notwithstanding the foregoing, if an Employee received
Severance Benefits for a previous period of employment, that Employee will be
eligible only for Severance Benefits with respect to Years of Service commencing
with the Employee’s most recent date of employment with the Company or an
Affiliate (while it is an Affiliate). For purposes of the preceding sentence,
retirement benefits paid with respect to any previous period of employment shall
not be considered Severance Benefits.

 

3

--------------------------------------------------------------------------------


 


III.           ELIGIBILITY FOR SEVERANCE PAYMENTS


 


III.1         REDUCTION IN FORCE:  IF, IN THE DISCRETION OF THE ADMINISTRATOR,
AN EMPLOYEE EXPERIENCES A TERMINATION OF EMPLOYMENT DUE TO A REDUCTION IN FORCE
AND, EXCEPT AS OTHERWISE PROVIDED IN SCHEDULE A, THE EMPLOYEE EXECUTES A WAIVER
AND RELEASE, THE EMPLOYEE WILL BE ELIGIBLE FOR THE SEVERANCE PAYMENTS SPECIFIED
IN SCHEDULE A.


 


III.2         TERMINATION FOR CONDUCT HARMFUL OR PREJUDICIAL TO THE COMPANY:  AN
EMPLOYEE WHO HAS A TERMINATION OF EMPLOYMENT FOR CONDUCT HARMFUL OR PREJUDICIAL
TO THE COMPANY SHALL NOT BE ENTITLED TO ANY SEVERANCE PAYMENT HEREUNDER.


 


III.3         VOLUNTARY TERMINATION:  AN EMPLOYEE WHO EXPERIENCES A VOLUNTARY
TERMINATION OR WHO HAS A TERMINATION OF EMPLOYMENT DUE TO HIS DEATH OR
DISABILITY SHALL NOT BE ENTITLED TO ANY SEVERANCE PAYMENT HEREUNDER.


 


III.4         EMPLOYMENT OR OTHER AGREEMENTS:  FOR AN EMPLOYEE WHOSE EMPLOYMENT
IS TERMINATED UNDER CIRCUMSTANCES THAT ENTITLE THAT EMPLOYEE TO RECEIVE PAYMENTS
UPON SEPARATION OF EMPLOYMENT PURSUANT TO A WRITTEN EMPLOYMENT OR OTHER
SEPARATION AGREEMENT, NO PAYMENTS WILL BE MADE UNDER THIS PLAN.


 


III.5         TERMINATION FOR UNSATISFACTORY PERFORMANCE. AN EMPLOYEE WHO IS
TERMINATED FOR UNSATISFACTORY PERFORMANCE, AS DETERMINED WITHIN THE SOLE
DISCRETION OF THE COMPANY, SHALL NOT BE ENTITLED TO ANY SEVERANCE PAYMENT
HEREUNDER.


 


III.6         TERMINATION DUE TO DEATH AFTER RECEIVING WRITTEN NOTICE OF
TERMINATION BUT BEFORE EXECUTING WAIVER AND RELEASE. AN EMPLOYEE WHO DIES AFTER
RECEIVING WRITTEN NOTICE OF TERMINATION BUT BEFORE EXECUTING A WAIVER AND
RELEASE SHALL NOT BE ENTITLED TO ANY SEVERANCE PAYMENT HEREUNDER.


 


III.7         OTHER TERMINATIONS:  AN EMPLOYEE SHALL NOT BE ENTITLED TO
SEVERANCE BENEFITS IF THE SEVERANCE OF HIS/HER EMPLOYMENT RELATIONSHIP WITH THE
COMPANY AND ITS AFFILIATES IS NOT CONSIDERED A TERMINATION OF EMPLOYMENT FOR
PURPOSES OF THIS PLAN; FURTHER, AN EMPLOYEE WHOSE TERMINATION OF EMPLOYMENT IS
NOT DESCRIBED IN SECTION III.1 SHALL NOT BE ENTITLED TO SEVERANCE BENEFITS EVEN
IF THE TERMINATION OF EMPLOYMENT IS NOT EXCLUDED UNDER SECTIONS III.2., III.3.,
III.4., III.5 OR III.6.


 


III.8         MODIFIED SEVERANCE BENEFITS:  NOTWITHSTANDING THE FOREGOING
PROVISIONS OF THIS ARTICLE III OR THE PROVISIONS OF ANY SEVERANCE PAYMENT
SCHEDULE TO THE CONTRARY, AN EMPLOYER MAY, IN ITS SOLE DISCRETION, PROVIDE
SEVERANCE BENEFITS LESS THAN OR IN EXCESS OF THE SEVERANCE BENEFITS, IF ANY,
OTHERWISE PAYABLE UNDER THIS PLAN TO AN EMPLOYEE WHO HAS A TERMINATION OF
EMPLOYMENT. AN EMPLOYER SHALL HAVE NO OBLIGATION TO PROVIDE ADDITIONAL BENEFITS
TO ANY EMPLOYEE UNDER THIS SECTION III.8 AND NEED NOT MAKE BENEFIT GRANTS UNDER
THIS SECTION ON A UNIFORM BASIS TO SIMILARLY-SITUATED EMPLOYEES.


 


III.9         STATUTORY OR OTHER SEVERANCE PAY BENEFITS:  IF ANY EMPLOYEE IS
ENTITLED TO A STATUTORY SEVERANCE BENEFIT PURSUANT TO FEDERAL, STATE, LOCAL OR
OTHER APPLICABLE LAW, OR TO ANY AMOUNTS PAYABLE PURSUANT TO ANY OTHER PLAN,
POLICY OF, OR AGREEMENT WITH, THE COMPANY ON ACCOUNT OF EMPLOYEE’S TERMINATION
OF EMPLOYMENT, THE SEVERANCE PAY BENEFIT UNDER THIS PLAN SHALL BE REDUCED BY THE
AMOUNT OF SUCH STATUTORY OR OTHER SEVERANCE BENEFIT.


 


IV.           PAYMENT AND CLAIMS PROCEDURES


 


IV.1        WITHHOLDING:  THE EMPLOYER SHALL WITHHOLD FROM THE SEVERANCE
BENEFITS PAID HEREUNDER ALL FEDERAL AND STATE INCOME AND FICA TAXES AND ANY
OTHER AMOUNTS REQUIRED TO BE WITHHELD.

 

4

--------------------------------------------------------------------------------


 


IV.2        DEATH OF EMPLOYEE:  IF AN EMPLOYEE DIES AFTER RECEIVING WRITTEN
NOTICE OF TERMINATION, EXECUTING A WAIVER AND RELEASE, AND BEFORE RECEIVING FULL
PAYMENT OF SEVERANCE BENEFITS, THE EMPLOYER SHALL PAY THE REMAINING AMOUNTS DUE
TO THE EMPLOYEE’S ESTATE, UNLESS THE EMPLOYEE DESIGNATES A DIFFERENT PAYEE ON A
FORM AND IN SUCH MANNER AS IS PRESCRIBED BY THE ADMINISTRATOR. ANY PAYEE WILL BE
REQUIRED TO EXECUTE A WAIVER AND RELEASE SIMILAR TO THAT REQUIRED OF THE
EMPLOYEE, AS IF THE EMPLOYEE HAD NOT DIED, IN ORDER TO RECEIVE PAYMENT OF
SEVERANCE BENEFITS NOT OTHERWISE REQUIRED TO BE PAID BY LAW.


 


IV.3        EFFECT ON OTHER BENEFITS:


 


(A)                                  SEVERANCE PAYMENT NOT COMPENSATION


 

The period for which Severance Payments may be computed and the payments
provided under this Plan shall not constitute employment or compensation or
salary for purposes of determining participation in or the benefits under this
or any other benefit plan of the Company or an Affiliate; except as otherwise
expressly provided under the terms of such benefit plan.

 


(B)                                  NO DUPLICATION OF SEVERANCE PAYMENTS


 

An Employee who is entitled to payments and receives such payments under The St.
Paul’s Special Severance Policy shall not be entitled to any payment under this
Plan. However, an Employee’s entitlement to other types of benefits upon
Termination of Employment (e.g., retirement benefits, stay pay, etc.) will not
affect an Employee’s entitlement to, or the amount of, Severance Benefits
hereunder, except as expressly provided by the governing plan or by agreement.

 


IV.4        REDUCTION FOR DEBT:  CONSISTENT WITH APPLICABLE LAW, THE AMOUNTS
PAYABLE TO AN EMPLOYEE UNDER AN APPLICABLE SEVERANCE PAYMENT SCHEDULE ARE
SUBJECT TO REDUCTION FOR ANY AMOUNTS THE EMPLOYEE OWES TO THE COMPANY OR AN
AFFILIATE AS DETERMINED BY THE ADMINISTRATOR.


 


IV.5        SEVERANCE CLAIM PROCEDURE:


 


(A)                                  WRITTEN NOTICE OF AMOUNT OF SEVERANCE
BENEFITS


 


NO LATER THAN TEN (10) DAYS AFTER AN EMPLOYEE’S TERMINATION OF EMPLOYMENT DUE TO
A REDUCTION IN FORCE, OR SUCH OTHER POINT IN TIME AS DETERMINED BY THE
ADMINISTRATOR, THE ADMINISTRATOR WILL PROVIDE THE EMPLOYEE WITH A WRITTEN NOTICE
(“NOTICE”) OF THE AMOUNT OF SEVERANCE BENEFITS PAYABLE TO THE EMPLOYEE UNDER THE
PLAN AND WHAT CONDITIONS THE EMPLOYEE MUST MEET TO RECEIVE PAYMENT OF SEVERANCE
BENEFITS (E.G., EXECUTION OF A WAIVER AND RELEASE).


 


(B)                                  CLAIM FOR BENEFITS


 

If an Employee is denied Severance Benefits or objects to the amount of benefits
provided, the Employee may file a written claim for benefits with the
Administrator objecting to the denial of benefits or the amount of benefits
payable under the Plan.

 

Not later than ninety (90) days after receipt of such claim, the Administrator
will render a written decision on the claim to the Employee. If the claim is
denied in whole or in part, such decision will include: the reasons for the
denial; a description of any additional material or information necessary for
the Employee to perfect the claim; an explanation as to why such information or
material is necessary; and an explanation of the Plan’s claim procedure.

 

5

--------------------------------------------------------------------------------


 


(C)                                  APPEAL OF ADMINISTRATIVE COMMITTEE’S
DETERMINATION


 

No later than sixty (60) days after receiving the Administrator’s written
decision, if the Employee disagrees with the decision and wants to pursue the
matter further, the Employee or the Employee’s representative must file with the
Administrator a written request for review of the Administrator’s decision, and
the Employee or the Employee’s representative may thereafter review Plan
documents that relate to the claim and submit written comments to the
Administrator. No later than sixty (60) days after the Administrator’s receipt
of the request for review, the Administrator should render a written decision on
the claim, which decision will include the specific reasons for the decision,
including references to specific Plan provisions where appropriate.

 

The Administrator may extend the ninety (90)- and sixty (60)- day periods during
which the Administrator should respond to the claimant by up to an additional
ninety (90) or sixty (60) days, respectively, if special circumstances so
require and if notice of such extension is given to the Employee prior to the
expiration of the initial ninety (90)- or sixty (60)- day period. Failure on the
part of the Employee to respond to an Administrator’s written decision on a
timely basis as described above, will be regarded by the Employer as a waiver of
any continued rights under the Severance Claim Procedures described in this
Section.

 

Any failure by the Administrator to respond to a written request for review
shall be deemed a denial of the request, based on the same grounds identified in
the initial written decision of the Administrator.

 


IV.6        STATUTE OF LIMITATIONS


 

The claims procedure in Sec. IV.5 is mandatory. If an Employee has completed the
entire claims procedure and still disagrees with the outcome of the Employee’s
claim, the Employee may commence a civil action under the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). The Employee must commence
such civil action within one year of the date of the final denial under Sec.
IV.5(d) above. If the Employee does not commence such civil action within one
year of the date of the final denial, the Employee will waive all rights to
relief under ERISA.

 


V.            PLAN ADMINISTRATION


 


V.1          ADMINISTRATION:  THE COMPANY, IN ITS CAPACITY AS ADMINISTRATOR OF
THE PLAN, SHALL HAVE OVERALL RESPONSIBILITY FOR THE ADMINISTRATION AND OPERATION
OF THE PLAN, INCLUDING THE AUTHORITY AND DISCRETION TO:


 

(a)                                  construe and interpret this document (or
any form or other document established for use in the administration of the
Plan);

 

(b)                                 determine all questions, whether legal or
factual, arising in the administration, interpretation and application of the
Plan, including, but not limited to the entitlement of any Employee to Severance
Payments and, subject to the Employer’s exercise of discretion under Section
III.8, the amount of Severance Payments to be made to any Employee, and the
decisions of the Administrator shall be final and binding upon the Employee and
the Employer;

 

(c)                                  communicate the Plan and its eligibility
requirements to Employees;

 

(d)                                 prepare and furnish to Employees all
information required under Federal law or provisions of the Plan to be furnished
to them;

 

6

--------------------------------------------------------------------------------


 

(e)                                  have prepared and filed all reports or
other information required under Federal law to be provided to any governmental
entity; and

 

(f)                                    hear, review and determine claims for
benefits.

 

The Company, in its capacity as sponsor of the Plan (or any other Employer under
the circumstances described in Section VI.1, and in its capacity as sponsor of
the Plan), is responsible for determining the form and substance of any Waiver
and Release required as a condition to the receipt of Severance Benefits under
the Plan. Such Waiver and Release, to the extent it provides Severance Benefits
to the Employee, will be deemed to form part of the Plan once executed by the
Employee, and Company, as Administrator of the Plan, will have the authority and
discretion specified above with respect to such Waiver and Release.

 


V.2          DELEGATION OF AUTHORITY:  THE COMPANY, BY ACTION OF ITS BOARD OF
DIRECTORS, MAY DELEGATE AUTHORITY TO A PERSON, PERSONS OR COMMITTEE TO ACT ON
BEHALF OF THE COMPANY IN ITS CAPACITY AS ADMINISTRATOR OF THE PLAN. IN THE
ABSENCE OF SUCH DELEGATION, THE OFFICER OF THE COMPANY HAVING DIRECT
RESPONSIBILITY FOR HUMAN RESOURCES SHALL ACT ON BEHALF OF THE COMPANY IN ITS
CAPACITY AS ADMINISTRATOR OF THE PLAN. ANY PERSON OR COMMITTEE WITH AUTHORITY
DELEGATED BY THE COMPANY (INCLUDING A DELEGATION PURSUANT TO THE DEFAULT
PROVISION OF THE PRIOR SENTENCE) MAY FURTHER DELEGATE, FROM TIME TO TIME,
AUTHORITY TO SUCH PERSON OR PERSONS AS HE/SHE/IT DEEMS ADVISABLE AND MAY REVOKE
ANY SUCH DELEGATION OF AUTHORITY. ANY ACTION BY A DELEGATE IN THE EXERCISE OF
DELEGATED AUTHORITY SHALL BE ACTION ON BEHALF OF THE ADMINISTRATOR AND SHALL
HAVE THE SAME FORCE AND EFFECT AS IF SUCH ACTION WAS TAKEN BY THE COMPANY IN ITS
CAPACITY AS ADMINISTRATOR OF THE PLAN.


 


V.3          EXERCISE OF AUTHORITY:  THE COMPANY, IN ITS CAPACITY AS
ADMINISTRATOR OF THE PLAN, AND ANY PERSON OR COMMITTEE WHO ACTS ON BEHALF OF THE
ADMINISTRATOR, MAY EXERCISE AUTHORITY IN ITS/HIS/HER FULL DISCRETION, SUBJECT
ONLY TO THE DUTIES IMPOSED UNDER ERISA. THIS DISCRETIONARY AUTHORITY INCLUDES,
BUT IS NOT LIMITED TO, THE AUTHORITY SPECIFIED IN SECTION V.1. THE EXERCISE OF
AUTHORITY WILL BE BINDING UPON ALL PERSONS; AND IT IS INTENDED THAT THE EXERCISE
OF AUTHORITY BE GIVEN DEFERENCE IN ALL COURTS OF LAW TO THE GREATEST EXTENT
ALLOWED UNDER LAW, AND THAT IT NOT BE OVERTURNED OR SET ASIDE BY ANY COURT OF
LAW UNLESS FOUND TO BE ARBITRARY AND CAPRICIOUS.


 


VI.           MISCELLANEOUS PROVISIONS


 


VI.1        AMENDMENT AND TERMINATION:  THE COMPANY, IN ITS CAPACITY AS SPONSOR
OF THE PLAN, MAY AT ANY TIME AND WITHOUT PRIOR NOTICE, AMEND OR TERMINATE THIS
PLAN OR ANY SEVERANCE PAYMENT SCHEDULE. ANY AMENDMENT OR TERMINATION OF THIS
PLAN OR SEVERANCE PAYMENT SCHEDULE SHALL BE BY WRITTEN INSTRUMENT SIGNED BY THE
COMPANY’S SENIOR VICE PRESIDENT, HUMAN RESOURCES.


 


ANY AFFILIATE MAY, WITH THE APPROVAL OF THE COMPANY’S SENIOR VICE PRESIDENT,
HUMAN RESOURCES, ADOPT THIS PLAN AND BECOME AN EMPLOYER HEREUNDER OR WITHDRAW
FROM THE PLAN. EACH EMPLOYER UNDER THIS PLAN MAY, IN ITS CAPACITY AS SPONSOR OF
THE PLAN AND WITH THE APPROVAL OF THE COMPANY’S SENIOR VICE PRESIDENT, HUMAN
RESOURCES, DESIGN, ADOPT AND AMEND ITS OWN SEVERANCE PAYMENT SCHEDULE AND WAIVER
AND RELEASE. THE ADOPTION, AMENDMENT OR TERMINATION OF A SCHEDULE BY AN EMPLOYER
HEREUNDER SHALL BE BY WRITTEN INSTRUMENT SIGNED BY AN OFFICER OF THE EMPLOYER
AND THE COMPANY’S SENIOR VICE PRESIDENT, HUMAN RESOURCES. BY ADOPTING THE PLAN,
EACH EMPLOYER CONSENTS TO:


 


(A)                                  ADMINISTRATION OF THE PLAN BY THE COMPANY;
AND


 

(b)                                 any amendment adopted by the Company, except
as provided above with respect to its own Severance Payment Schedule or Waiver
and Release.

 

7

--------------------------------------------------------------------------------


 

The Company by amendment or termination of the Plan, or any Employer by
amendment of its Severance Payment Schedule, or by withdrawal from the Plan, may
reduce or eliminate any Severance Benefits that have not been fully paid prior
to the date the amendment, termination or withdrawal is executed.
Notwithstanding the foregoing, however, an amendment, termination or withdrawal
may not reduce or eliminate any Severance Benefits that are conditioned upon
execution of a Waiver and Release after the Employee has been provided a copy of
the Waiver and Release for his/her signature.

 


VI.2        SOURCE OF PAYMENT:  SEVERANCE BENEFITS PAYABLE UNDER THIS PLAN TO
ANY EMPLOYEE SHALL BE PAID DIRECTLY OUT OF THE GENERAL ASSETS OF SUCH EMPLOYEE’S
EMPLOYER. AN EMPLOYER IS NOT RESPONSIBLE FOR (AND HAS NO CONTRACTUAL OBLIGATION
WITH RESPECT TO) SEVERANCE BENEFITS PAYABLE TO AN EMPLOYEE WHO IS OR WAS
EMPLOYED WITH ANOTHER EMPLOYER. IF AN EMPLOYEE IS CONCURRENTLY EMPLOYED WITH TWO
OR MORE EMPLOYERS, EACH WILL BE RESPONSIBLE FOR THE SEVERANCE BENEFIT
ATTRIBUTABLE TO EMPLOYMENT WITH THAT EMPLOYER.


 


VI.3        GOVERNING LAW:  THIS PLAN, TO THE EXTENT NOT PREEMPTED BY ERISA OR
ANY OTHER FEDERAL LAW, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF MINNESOTA. THE PLAN IS INTENDED TO BE AN EMPLOYEE WELFARE BENEFIT PLAN
WITHIN THE MEANING OF SECTION 3(1) OF ERISA.


 


VI.4        INTERESTS NOT TRANSFERABLE:  EXCEPT AS TO WITHHOLDING OF ANY TAX
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE OR LOCALITY, NO SEVERANCE
BENEFITS PAYABLE AT ANY TIME UNDER THE PLAN SHALL BE SUBJECT IN ANY MANNER TO
ALIENATION, SALE, TRANSFER, ASSIGNMENT, PLEDGE, ATTACHMENT, OR OTHER LEGAL
PROCESS, OR ENCUMBRANCE OF ANY KIND. ANY ATTEMPT TO ALIENATE, SELL, TRANSFER,
ASSIGN, PLEDGE OR OTHERWISE ENCUMBER ANY SUCH SEVERANCE BENEFITS, WHETHER
CURRENTLY OR THEREAFTER PAYABLE, SHALL BE VOID. NO PERSON SHALL, IN ANY MANNER,
BE LIABLE FOR OR SUBJECT TO THE DEBTS OR LIABILITIES OF ANY PERSON ENTITLED TO
SUCH BENEFITS. IF ANY PERSON SHALL ATTEMPT TO, OR SHALL ALIENATE, SELL,
TRANSFER, ASSIGN, PLEDGE OR OTHERWISE ENCUMBER HIS SEVERANCE BENEFITS UNDER THE
PLAN, OR IF BY ANY REASON OF HIS BANKRUPTCY OR OTHER EVENT HAPPENING AT ANY
TIME, SUCH BENEFITS WOULD DEVOLVE UPON ANY OTHER PERSON OR WOULD NOT BE ENJOYED
BY THE PERSON ENTITLED THERETO UNDER THE PLAN, THEN THE ADMINISTRATOR, IN ITS
SOLE DISCRETION, MAY TERMINATE THE INTEREST IN ANY SUCH BENEFITS OF THE PERSON
ENTITLED THERETO UNDER THE PLAN AND HOLD OR APPLY THEM FOR OR TO THE BENEFIT OF
SUCH PERSON ENTITLED THERETO UNDER THE PLAN OR SUCH PERSON’S SPOUSE, CHILDREN OR
OTHER DEPENDENTS, OR ANY OF THEM, IN SUCH MANNER AS THE ADMINISTRATOR MAY DEEM
PROPER.


 


VI.5        EMPLOYMENT RIGHTS:  ESTABLISHMENT OF THE PLAN SHALL NOT BE CONSTRUED
TO IN ANY WAY MODIFY THE PARTIES’ AT-WILL EMPLOYMENT RELATIONSHIP, OR TO GIVE
ANY EMPLOYEE THE RIGHT TO BE RETAINED IN THE COMPANY’S OR ANY AFFILIATE’S
SERVICE OR TO ANY BENEFITS NOT SPECIFICALLY PROVIDED BY THE PLAN. THE RIGHT OF
AN EMPLOYER TO TERMINATE THE EMPLOYMENT RELATIONSHIP OF AN EMPLOYEE (OR TO
ACCELERATE THE TERMINATION DATE) WILL NOT IN ANY WAY BE AFFECTED BY THE TERMS OF
THIS PLAN OR ANY WAIVER AND RELEASE.

 

8

--------------------------------------------------------------------------------


 


VI.6        SEVERABILITY:  ANY PROVISION HEREIN THAT MAY BE UNENFORCEABLE WILL
BE DEEMED SEVERED FROM THE REMAINDER HEREOF, WITH SUCH REMAINING PROVISIONS
BEING GIVEN FULL FORCE AND EFFECT.


 


VI.7        GENDER AND NUMBER:  WORDS IN THE MASCULINE GENDER SHALL INCLUDE THE
FEMININE, AND THE PLURAL SHALL INCLUDE THE SINGULAR AND THE SINGULAR SHALL
INCLUDE THE PLURAL.

 

9

--------------------------------------------------------------------------------


 

THE ST. PAUL TRAVELERS COMPANIES, INC.

SEVERANCE PLAN

(effective April 1, 2004)

 

Severance Payment Schedule A

 

Effective For Terminations From

The St. Paul Travelers Companies

 

This Schedule A applies to Terminations of Employment due to a Reduction in
Force (“RIF”). Except as otherwise expressly provided in this Schedule A, in
order to be eligible for the Severance Benefits scheduled below, the Employee
must first execute a Waiver and Release of all claims against the Employer in
the form provided to the Employee by the Employer.

 

I.                                         This Section I of Schedule A applies
to Terminations of Employment due to a RIF of any former Travelers Property
Casualty Corporation Employee, employed as a Regular Status, Full-Time Employee
immediately prior to April 1, 2004, who receives a Written Notice of Termination
on or after April 1, 2004 and before April 1, 2006 provided, however, that any
Employee who is eligible for Severance Benefits under Schedule B will receive
such benefits in lieu of the Severance Benefits under this Schedule A.

 

A.            Amount of Severance Payment

 

The Employee will be eligible to receive a Severance Benefit in an amount equal
to two (2) weeks of his/her base salary as of the date of termination for each
full Year of Service with a minimum payment equal to four (4) weeks of base
salary and a maximum payment equal to fifty-two (52) weeks of base salary.

 

The Employee will receive this Severance Benefit in bi-weekly or semi-monthly
payments beginning as soon as reasonably practicable following the later of: 
(i) the date on which the Employee has a Termination of Employment due to a RIF;
or (ii) twenty-five (25) days after the Employee executes the Waiver and Release
in the form provided to the Employee by the Employer.

 

If the Employee is re-employed by the Company or an Affiliate at a date
subsequent to the payment of Severance Benefits under this Schedule, as a
condition of re-employment, any payments outstanding under the terms of this
Plan will cease.

 

B.            Continued Welfare Benefits

 

The Employee (and dependents as applicable) will be eligible to receive
continuing medical, dental and life insurance coverage for a period of one year
following the date of termination. Coverage will generally be on the same terms
as apply to active employees. Employee will share the cost of such coverage in
the same proportion as a similarly-situated active employee. Employee’s share of
the cost of continued benefit coverage will be deducted on a pre-tax basis from
Employee’s bi-weekly severance payments. If Employee’s bi-weekly severance
payments end before the one year Continued Welfare Benefits period, Employee
will receive a monthly invoice from the Company for Employee’s share of the cost
of coverage on an after-tax basis. Employee must timely remit payment or
Continued Welfare Benefit coverage will end. If Employee becomes reemployed and
is eligible to receive medical and/or dental and/or life insurance benefits from
the new employer, Employee will cease receiving such benefits from The St. Paul
Travelers.

 

10

--------------------------------------------------------------------------------


 

C.            Possible Reduction in Severance Benefits and Adjustment in
Separation Date

 

If, after being informed of his/her Termination of Employment, an Employee
engages in insubordinate conduct, is disruptive in the workplace, engages in
conduct that otherwise damages the morale of his/her work unit or the office as
a whole, produces a significantly or consistently inferior work product or
abandons his/her job by taking repeated unapproved absences, the Employer has
the right to terminate the Employee immediately and accelerate the Employee’s
date of Termination of Employment, even if Employee has already executed his/her
Waiver and Release. Where the Employer invokes this right, the Employee will be
provided with an accelerated Termination of Employment date and will be removed
from the payroll and the Employer’s benefit plans as of the new, earlier
Termination of Employment date. In addition, the Employer will have the right to
reduce the Employee’s Severance Benefits consistent with the earlier Termination
of Employment date and, depending on the seriousness of the performance issues,
the Employer may also terminate entitlement to Severance Benefits.

 

If, after being informed of his/her Termination of Employment, an Employee
accelerates his/her Termination of Employment date due to death or Voluntary
Termination, the Employer will have the right to reduce the Employee’s Severance
Benefits consistent with the earlier Termination date and, except in the case of
a Termination due to the Employee’s death, the Employer may also terminate
entitlement to Severance Benefits.

 

D.            Relocation

 

An Employee who has relocated to his/her current work site at the request of the
Employer or as part of an initial Offer of Employment and who, within twenty
four (24) months of such relocation, or, in the case of an initial Offer of
Employment, within twenty-four (24) months of such Offer of Employment, has a
Termination of Employment due to a RIF, will receive relocation benefits
corresponding to the current St. Paul Travelers’ employee relocation plan that
is closest to the plan originally provided to Employee, provided that: (i) the
Employee relocates within three (3) months of the date of Termination of
Employment; and (ii) in the latest relocation, the Employee moves to a primary
residence in one of the forty eight (48) contiguous states within the United
States of America. An Employee will be considered to have relocated on the date
on which he/she has actually physically relocated to a new location. Proof of a
rental or lease agreement or of an Offer of Purchase for property in the new
location may be required.

 

E.            Outplacement Services

 

An Employee who has a Termination of Employment due to a RIF will receive, at
the Employer’s expense, professional outplacement services. The cost, duration
and content of these services shall be determined by the Employer and may be
modified from time to time without notice to the general Employee population.
The Employee will not be required to sign a Waiver and Release as a condition to
receiving such outplacement services. An Employee who has a Voluntary
Termination after receiving Written Notice of Termination, but before the
Termination of Employment date specified in the Notice, will receive no
additional outplacement services.

 

No other benefits are available under this Section I of Schedule A on account of
an Employee’s Termination of Employment.

 

II.                                     This Section II of Schedule A applies to
Terminations of Employment due to a RIF of any Employee of The St. Paul
Travelers who was (1) employed as a Regular Status, Part-Time Employee by The
St. Paul Companies, Inc., or Travelers Property Casualty Corporation immediately
prior to April 1, 2004; or (2) was hired as a Regular Status, Full-Time Employee
or Regular Status, Part-Time Employee by The St. Paul Travelers Companies, Inc.,
on or after April 1, 2004; and who (3) receives a Written Notice of Termination
on or after April 1, 2004 provided, however, that any Employee who is eligible
for Severance Benefits under Schedule B will receive such benefits in lieu of
the Severance Benefits under this Schedule A..

 

11

--------------------------------------------------------------------------------


 

A.                                   Amount of Severance Payment

 

The Employee will be eligible to receive a Severance Benefit in an amount equal
to two (2) weeks of his/her base salary as of the date of termination for each
full Year of Service with a minimum payment equal to four (4) weeks of base
salary and a maximum payment equal to fifty-two (52) weeks of base salary.

 

The Employee will receive this Severance Benefit in bi-weekly or semi-monthly
payments beginning as soon as reasonably practicable following the later of: 
(i) the date on which the Employee has a Termination of Employment due to a RIF;
or (ii) twenty-five (25) days after the Employee executes the Waiver and Release
in the form provided to the Employee by the Employer.

 

If the Employee is re-employed by the Company or an Affiliate at a date
subsequent to the start of payment of Severance Benefits under this Schedule, as
a condition of re-employment, any payments outstanding under the terms of this
Plan will cease.

 

B.                                     Possible Reduction in Severance Benefits
and Adjustment in Separation Date

 

If, after being informed of his/her Termination of Employment, an Employee
engages in insubordinate conduct, is disruptive in the workplace, engages in
conduct that otherwise damages the morale of his/her work unit or the office as
a whole, produces a significantly or consistently inferior work product or
abandons his/her job by taking repeated unapproved absences, the Employer has
the right to terminate the Employee immediately and accelerate the Employee’s
date of Termination of Employment, even if Employee has already executed his/her
Waiver and Release. Where the Employer invokes this right, the Employee will be
provided with an accelerated Termination of Employment date and will be removed
from the payroll and the Employer’s benefit plans as of the new, earlier
Termination of Employment date. In addition, the Employer will have the right to
reduce the Employee’s Severance Benefits consistent with the earlier Termination
of Employment date and, depending on the seriousness of the performance issues,
the Employer may also terminate entitlement to Severance Benefits.

 

If, after being informed of his/her Termination of Employment, an Employee
accelerates his/her Termination of Employment date due to death or Voluntary
Termination, the Employer will have the right to reduce the Employee’s Severance
Benefits consistent with the earlier Termination of Employment date and, except
in the case of a Termination of Employment due to the Employee’s death, the
Employer may also terminate entitlement to Severance Benefits.

 

C.                                     Relocation

 

An Employee who has relocated to his/her current work site at the request of the
Employer or as part of an initial Offer of Employment and who, within
twenty-four (24) months of such relocation, or, in the case of an initial Offer
of Employment, within twenty-four (24) months of such Offer of Employment, has a
Termination of Employment due to a RIF, will receive relocation benefits
corresponding to the current St. Paul Travelers’ employee relocation plan that
is closest to the plan originally provided to Employee, provided that: (i) the
Employee relocates within three (3) months of the date of Termination of
Employment; and (ii) in the latest relocation, the Employee moves to a primary
residence in one of the forty-eight (48) contiguous states within the United
States of America. An Employee will be considered to have relocated on the date
on which he/she has actually physically relocated to a new location. Proof of a
rental or lease agreement or of an Offer of Purchase for property in the new
location may be required.

 

12

--------------------------------------------------------------------------------


 

D.                                    Outplacement Services

 

An Employee who has a Termination of Employment due to a RIF will receive, at
the Employer’s expense, professional outplacement services. The cost, duration
and content of these services shall be determined by the Employer and may be
modified from time to time without notice to the general Employee population.
The Employee will not be required to sign a Waiver and Release as a condition to
receiving such outplacement services. An Employee who has a Voluntary
Termination after receiving Written Notice of Termination, but before the
Termination of Employment date specified in the Notice, will receive no
additional outplacement services.

 

No other benefits are available under this Section II of Schedule A on account
of an Employee’s Termination of Employment.

 

13

--------------------------------------------------------------------------------


 

THE ST. PAUL TRAVELERS COMPANIES, INC.

SEVERANCE PLAN

(effective April 1, 2004)

 

Severance Payment Schedule B

 

Executive Severance Policy

 

This Schedule B applies to Terminations of Employment due to a Reduction in
Force (“RIF”) that occur on or after September 28, 2005 with respect to any
Employee who is serving the Employer in a position of Executive Vice President,
Senior Vice President or Vice President. In order to be eligible for the
Severance Benefits described below, the Employee must first execute a Waiver and
Release of all claims against the Employer in the form provided to the Employee
by the Employer.

 

For purposes of this Schedule B, “total monthly cash compensation” equals one
twelfth (1/12) of the Employee’s annual base salary in effect at the time of
his/her Termination of Employment plus one twelfth (1/12) of the average of
his/her two most recent cash payments under the annual incentive compensation
plan of the Company.

 

I.                                         This Section I of Schedule B applies
to Terminations of Employment due to RIF by Employees who are Executive Vice
Presidents.

 

The Employee will be eligible to receive a Severance Benefit in an amount equal
to the number of months specified in the chart below (determined based on
his/her Years of Service at Termination of Employment) multiplied by his/her
total monthly cash compensation:

 

 

 

Years of Service

 

 

 

Less than 5

 

5 but less than 10

 

10 or more

 

Months of Severance Benefit

 

18

 

21

 

24

 

 

The Severance Benefit will be paid as follows:

 

A.                                 No amount will be paid until the first day of
the seventh month following the Employee’s Termination of Employment.

 

B.                                   On the first day of the seventh month
following the Employee’s Termination of Employment, or as soon as
administratively practicable thereafter, the Employee will receive a single
lump-sum payment equal to one-half of his/her annual base salary in effect at
Termination of Employment.

 

C.                                   Starting with the seventh month following
the Employee’s Termination of Employment and continuing for a total of six (6)
months, the Employee will receive a monthly amount (paid in accordance with the
Company’s payroll practices) equal to one twelfth (1/12) of his/her annual base
salary in effect at the time of his/her Termination of Employment

 

D.                                  On the first day of the month following the
one year anniversary of the Employee’s Termination of Employment, or as soon as
administratively practicable thereafter, the Employee will receive a single
lump-sum payment equal to his/her total Severance Benefit calculated above,
reduced by the previous payments made to the Employee under A., B., and C.

 

II.                                     This Section II of Schedule B applies to
Terminations of Employment due to RIF by Employees who are Senior Vice
Presidents.

 

14

--------------------------------------------------------------------------------


 

The Employee will be eligible to receive a Severance Benefit in an amount equal
to the number of months specified in the chart below (determined based on
his/her Years of Service at Termination of Employment) multiplied by his/her
total monthly cash compensation:

 

 

 

Years of Service

 

 

 

Less than 5

 

5 but less than 10

 

10 or more

 

Months of Severance Benefit

 

12

 

15

 

18

 

 

The Severance Benefit will be paid as follows:

 

A.                                 No amount will be paid until the first day of
the seventh month following the Employee’s Termination of Employment.

 

B.                                   On the first day of the seventh month
following the Employee’s Termination of Employment, or as soon as
administratively practicable thereafter, the Employee will receive a single
lump-sum payment equal to one-half of his/her annual base salary in effect at
Termination of Employment.

 

C.                                   Starting with the seventh month following
the Employee’s Termination of Employment and continuing for a total of six (6)
months, the Employee will receive a monthly amount (paid in accordance with the
Company’s payroll practices) equal to one twelfth (1/12) of his/her annual base
salary in effect at the time of his/her Termination of Employment

 

D.                                  On the first day of the month following the
one year anniversary of the Employee’s Termination of Employment, or as soon as
administratively practicable thereafter, the Employee will receive a single
lump-sum payment equal to his/her total Severance Benefit calculated above,
reduced by the previous payments made to the Employee under A., B., and C.

 

III.                                 This Section III of Schedule B applies to
Terminations of Employment due to RIF by Employees who are Vice Presidents.

 

The Employee will be eligible to receive a Severance Benefit in an amount equal
to the number of months specified in the chart below (determined based on
his/her Years of Service at Termination of Employment) multiplied by his/her
total monthly cash compensation:

 

 

 

Years of Service

 

 

 

Less than 5

 

5 but less than 10

 

10 or more

 

Months of Severance Benefit

 

6

 

9

 

12

 

 

The Severance Benefit will be paid as follows:

 

15

--------------------------------------------------------------------------------


 

A.                                 In the case of an Employee who is not a
Specified Employee, such Employee will receive a monthly amount (paid in
accordance with the Company’s payroll practices) equal to one twelfth (1/12) of
his/her annual base salary in effect at the time of his/her Termination of
Employment, with payments commencing as soon as administratively practicable
following the later of (i) the date of the Employee’s Termination of Employment;
or (ii) twenty-five (25) days after the Employee executes the Waiver and Release
in the form provided to the Employee by the Employer. Such payments will
continue until the total payments to the Employee equal the full Severance
Benefit calculated above (with the final payment being equal to the full
Severance Benefit minus all prior monthly payments) or until twelve (12) monthly
payments have been made, whichever occurs first.

 

B.                                   If a Severance Benefit remains after the
monthly payments have been made under A., then, on the first day of the month
following the last such monthly payment, the Employee will receive a single
lump-sum payment equal to his/her total Severance Benefit calculated above,
reduced by the previous payments to the Employee made under A.

 

In the case of an Employee who is a Specified Employee, such Employee’s
Severance Benefit will be paid as follows:

 

A.                                 No amount will be paid until the first day of
the seventh month following the Employee’s Termination of Employment.

 

B.                                   On the first day of the seventh month
following the Employee’s Termination of Employment, or as soon as
administratively practicable thereafter, the Employee will receive a single
lump-sum payment equal to one-half of his/her annual base salary in effect at
Termination of Employment.

 

C.                                   Starting with the seventh month following
the Employee’s Termination of Employment, the Employee will receive a monthly
amount (paid in accordance with the Company’s payroll practices) equal to one
twelfth (1/12) of his/her annual base salary in effect at the time of his/her
Termination of Employment. Such payments will continue until the total payments
to the Employee made under B. and C. equal the full Severance Benefit calculated
above (with the final payment being equal to the full Severance Benefit minus
all prior payments made under B. or C.) or until six (6) monthly payments have
been paid, whichever occurs first.

 

D.                                  If a Severance Benefit remains after the
payments have been made under B. and C., then, on the first day of the month
following the last such monthly payment, the Employee will receive a single
lump-sum payment equal to his/her total Severance Benefit calculated above,
reduced by the previous payments to the Employee made under B and C.

 

16

--------------------------------------------------------------------------------